Dissenting Opinion by
Mr. Justice Cohen :
I dissent from the opinion of the majority because it is contrary to the law of this Commonwealth.
This matter is the third in a series of so-called “Communist-Teacher” cases which this court has been *180called upon to decide in the last five years. In Board of Public Education School District of Philadelphia v. Beilan, 386 Pa. 82, 125 A. 2d 327 (1956), we held that the refusal of a school teacher to answer the questions of his administrative superior concerning alleged Communist activities establishes the teacher’s professional incompetency within the meaning of the Public School Code of 1949, Act of March 10, 1949, P. L. 30, 24 PS §11-1122. This decision was affirmed by the United States Supreme Court at 357 U. S. 399, 409, 2 L. Ed. 2d 1414, 1433, 78 S. Ct. 1317, 1324 (1958), on the ground that the interpretation given by this court to “incompetency” was not inconsistent with the Due Process Clause of the Fourteenth Amendment. This case was effectively overruled, however, by our recent decisions in Board of Public Education v. Intille, 401 Pa. 1, 163 A. 2d 420 (1960), and Board of Public Education v. Watson, 401 Pa. 62, 163 A. 2d 60 (1960). In Intille, we said that the refusal of a public school teacher to answer questions in a hearing before a Congressional committee, in reliance upon the privilege against • self-incrimination guaranteed by the Fifth Amendment did not constitute incompetency or evidence of incompetency within the meaning of the Public School Code, and such exercise of a constitutional privilege is not cause for dismissing a teacher. Similarly, in Watson, we held that the refusal to answer questions before a Congressional committee under the First Amendment of the federal Constitution did not constitute incompetency or evidence of incompetency within the Code, and that the dismissal of the school teacher was improper.
The Intille and Watson opinions were both written by former Chief Justice Charles Alvin Jones who had ■previously dissented in Beilan. In Intille, the Court, per Chief Justice Jones, stated at 21-23: “For a public school teacher to plead a constitutional privilege, in appropriate circumstances, does not prove the teach*181er’s incompetency within the intended scope of that term, as used in our Public School Code. The plea is not even relevant as evidence of incompetency. Just as remaining mute, upon a plea of the Fifth Amendment, carries no implication of guilt of the matter inquired about in the unanswered questions (see Slochower v. Board of Higher Education of New York City, 350 U. S. 551, 100 L. Ed. 692, 76 S. Ct. 637 (1956)) so also does the plea not carry an implication of the pleader’s incompetency. Nor is it of any materiality to a question of the pleader’s competency whether or not the propriety of the plea against self-incrimination is conceded or rejected by the inquiring body so long as the plea is made in good faith and is not plainly frivolous.
“. . . If the refusal to answer a particular question is to be made a basis for the discharge of a professional employee, the question should, obviously, have for its purpose the eliciting of information concerning some matter material to the fitness of the employee to continue at work. This is so whether the question propounded be by a Congressional Committee or by the Board of Education itself. And, if the only material matter to which the question relates is possible disloyalty or subversion on the part of the employee, then any proceeding looking to his dismissal for refusal to answer questions relating to his possible disloyal or subversive activities or affiliations must be brought under the Pennsylvania Loyalty Act of December 22, 1951, P. L. 1726, 65 P.8. §2/1 et seq. [Pechan Actj---What the Board of Education has attempted to do in these cases is to avoid the requirement of the Pennsylvania Loyalty Act that disloyalty or subversion, as a ground for the discharge of a public school teacher, must be proven ‘by a fair preponderance of the evidence.’ The Board’s action evidences a belief that it has found a way to dismiss, without .any evidence at *182all, teachers whom it suspects of disloyalty or subversion. Anything in the Beilan case to the contrary is herewith overruled for the future. In searching out and eliminating disloyalty or subversion among teachers in public schools the procedures of the applicable statute enacted for that purpose must be faithfully pursued, and violence must no longer be done the meaning of the word ‘incompetency’ in order to circumvent the procedures of the Loyalty Act.”
Similarly, in Watson, the former Chief Justice said at p. 70: “[A] teacher’s refusal to answer questions touching her loyalty does not constitute ‘incompetency’ within the meaning of that term as used in the Public School Code of 1949 and that any proceeding looking to the dismissal of a teacher with tenure for alleged disloyalty must be brought and proceeded with under the provisions of the Pennsylvania Loyalty Act of December 22, 1951, P. L. 1726 (65 PS §211 et seq.).”
Consequently, less than two years ago, this Court specifically held that, Beilan notwithstanding, incompetency under the Public School Code does not include the refusal to answer questions concerning loyalty to either a legislative investigating committee or the administrative superior. If the Board of Education is concerned with the question of an employee’s loyalty, let it invoke the proper administrative procedure provided by the Pechan Act, with its requirement that the appointing authority must establish by a fair preponderance of the evidence that the accused is subversive. Indeed, Section 13 of the Act of March 21, 1806, P. L. 558, 4 Sm. L. 326, 46 PS §156, provides that “. . . in all cases where a remedy is provided, or duty enjoined, or anything directed to be done by any act or acts of Assembly of this commonwealth, the directions of the said acts shall be strictly pursued, and no penalty shall be inflicted, or anything done agreeably to the provisions of the common law, in such cases, further than *183shall be necessary for carrying such act or acts into effect.” This court has reiterated this provision on many occasions: see, e.g., Jacobs v. Fetzer, 381 Pa. 262, 265, 112 A. 2d 356 (1955); Collegeville Borough v. Philadelphia Suburban Water Company, 377 Pa. 636, 645, 105 A. 2d 722 (1954).
Here again, the Board of Education contends that the hearings were concerned only with incompetency, not disloyalty. The facts, however, convincingly refute this assertion. At trial, the superintendent of the public school system testified that the purpose of his interview with Soler was to ask him questions concerning certain information which had a bearing on appellee’s loyalty. Indeed, the sample question given to Soler was whether he had been an active Communist in 1952. In this regard, Justice (now Chief Justice) Bell’s dissenting opinion in Beilan is relevant. He stated: “We cannot shut our eyes to the inescapable fact which we are convinced — notwithstanding the earnest, able argument of counsel for the Board — is glaringly disclosed by this Record, that Beilan was fired because the Board believed that he was a Communist.” 386 Pa. at 110-111.
This court altered in Intille and Watson the interpretation of “incompetency” which it had previously given in Beilan. It is unfortunate that in less than two years we see fit to re-interpret it in a case where the facts are quite similar to those in the overruled Beilan case, and thereby cause confusion where clarity once reigned.
In our fight against Communism, we must not fall into the practice of resorting to the very methods of our enemies. Our decisions must be governed not by the temper of times but by a rigid adherence to our federal and state Constitutions and to statutory enactments. As this court stated in Schlesinger Petition, 367 Pa. 476, 483, 81 A. 2d 316 (1951), “It need hardly be stated that this Court is as opposed to communism *184in all its manifestations as the respondent Judge who instituted these contempt proceedings. But it is our sacred duty to uphold the Constitutions and laws of our Country and State and their provisions as to due process of law. What the Judge has done, in his zeal against communism, is to adopt the detestable method employed by communists themselves in arbitrary and unjudicial proceedings contrary to all our cherished traditions of law and legal procedure.”
When we shut our eyes to the inescapable fact that Soler was discharged for failure to answer questions at a loyalty proceeding and not at an incompetency hearing, we do violence to the very institutions we seek to protect.